Citation Nr: 0425156	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  98-05 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a fracture of a bone in the 
left hand.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty for training from December 
1974 to April 1975, and on active duty from January 1976 to 
November 1982.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence he 
identified, and provided him VA examinations in order to 
assist him in substantiating his claim for VA compensation 
benefits.

2.  The preponderance of the probative evidence of record 
indicates that the veteran's left shoulder disorder is not 
related to service or a service-connected disorder.

3.  The residuals of a fracture of a bone in the left hand 
are manifested by arthritis with complaints of pain and 
swelling in the first metacarpophalangeal joint and slight 
limitation of motion of the left wrist.




CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by active service, nor is a left shoulder disorder 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5100, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 
(2003).

2.  The criteria for a disability rating in excess of 
10 percent for the residuals of a fracture of a bone in the 
left hand are not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5215, 
5228 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current left shoulder disorder 
was caused by a fall he experienced in service.  As an 
alternative, he asserts that the left shoulder disorder was 
caused by the service-connected left hand disability.  He 
also contends that a higher rating is warranted for the left 
hand disability because he experiences pain and swelling in 
the hand with use.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified, in part, at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued a regulation to implement the 
provisions of the VCAA, which is codified, in part, at 38 
C.F.R. §3.159 (2003).  



Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before an 
unfavorable decision on a claim for VA benefits is entered by 
the agency of original jurisdiction (in this case, the RO).  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Id. at 121.

In this case, the initial RO decision was made prior to 
November 2000, when the VCAA was enacted; therefore, the RO 
could not have complied with the timing requirement, as the 
statute had not yet been enacted.  In Pelegrini the Court 
noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Id. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in July 2002 and December 
2003 by informing him of the provisions of the VCAA, and the 
evidence required to substantiate his claims for service 
connection and a higher rating.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claims, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claims.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO provided 
him notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claims 
and the requirement to submit medical evidence that 
established entitlement to service connection and an 
increased rating.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on the veteran's behalf, and any evidence he 
identified that the RO was unable to obtain.  The Board finds 
that in all of these documents the RO informed the veteran of 
the evidence he was responsible for submitting, and what 
evidence VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 183.

Although the July 2002 and December 2003 notices were sent 
following the September 1997 decision, the veteran has had 
more than two years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the issuance of the notices the RO issued 
a February 2004 supplemental statement of the case 
essentially re-adjudicating the claims.  Therein, the RO 
considered all the evidence of record and applied the 
benefit-of-the doubt standard.  In resolving his appeal the 
Board will also consider all the evidence now of record, and 
apply the same standard.  The veteran presented evidence at a 
hearing before the RO in April 1998.  For these reasons the 
Board finds that he has not been prejudiced by having been 
provided the VCAA notice following the RO's September 1997 
unfavorable decision, and that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  See Curry v. Brown, 7 Vet. App. 59, 
66-7 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing).  

Duty to Assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes undertaking efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him VA medical examinations in June 1997 and January 
1999.

Although the RO provided the veteran examinations, and the 
examiner in June 1997 provided an opinion regarding any nexus 
between the left shoulder disorder and the service-connected 
left hand disability, the examiner did not provide an opinion 
regarding a relationship between the left shoulder disability 
and an in-service disease or injury.

The Court has interpreted the statute as requiring VA to 
obtain a medical opinion in any compensation claim in which 
the veteran provides medical evidence of a current 
disability, lay evidence of an in-service disease or injury, 
and lay evidence of continuing symptomatology since service.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Court 
implied that an opinion in this situation is necessary, 
regardless of the contradictory evidence of record regarding 
an in-service disease or injury or any finding regarding the 
credibility or probative value of the veteran's statements.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he has suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that his left 
shoulder disorder was caused by a fall that he experienced in 
service.  As will be more fully explained below, his service 
medical records are silent for any complaints or clinical 
findings pertaining to a left shoulder injury or a fall, and 
there is no evidence of a left shoulder disorder for 
approximately 15 years following his separation from service.  
For these reasons the Board finds that a medical opinion is 
not necessary to decide the claim, in that any such opinion 
could not establish the existence of the claimed in-service 
injury.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. 
§ 3.159(c).

Service Connection for a Left Shoulder Disorder

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In that case there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The determination whether the requirements for entitlement 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).

Analysis

The medical evidence indicates that the veteran has 
osteoarthritis and rotator cuff tendonitis in the left 
shoulder.  His claim is, therefore, supported by a current 
medical diagnosis of disability.  The evidence does not 
indicate, however, that he incurred a disease or injury in 
service, or that the currently diagnosed disorder is related 
to service or the service-connected left hand disability.  
Hickson, 12 Vet. App. at 253.

The veteran contends that the left shoulder disorder was 
caused by a fall that he experienced shortly before his 
separation from service, which also caused the fracture of 
the bone in his left hand.  His service medical records are 
silent for any complaints or clinical findings regarding a 
left shoulder injury, and are negative for any reference to a 
fall.  When he initially claimed entitlement to VA 
compensation benefits in December 1982, he reported that the 
left hand injury occurred in September 1982.  The last 
notation in his service medical records occurred in June 
1982, and consisted of his separation examination.  

When granting service connection for the left hand injury in 
July 1983, the RO referenced an April 1979 service medical 
record that documented a fracture of one of the bones in the 
wrist.  The April 1979 record, however, pertained to the 
right wrist, not the left hand.  In any event, the service 
medical records do not document any injury to the left 
shoulder, or any report of a fall.

When claiming entitlement to compensation benefits in 
December 1982 and March 1994, the veteran made no reference 
to any injury to the left shoulder.  There is no evidence of 
a left shoulder disorder prior to 1999 VA examination 
findings of osteoarthritis and rotator cuff tendonitis.  
During the April 1998 hearing he testified that he did not 
have problems with the shoulder until several years after his 
separation from service.  Because there is no evidence of the 
veteran incurring a left shoulder injury or having a left 
shoulder disorder for more than 16 years after his separation 
from service, the Board finds that his assertion of having 
incurred an injury to the left shoulder while in service is 
not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence).

The veteran also contends that his left shoulder disorder was 
caused by the service-connected left hand disability.  A VA 
examiner in June 1997 provided the opinion that the left 
shoulder disorder was not related to the service-connected 
left hand disability.  The only evidence of record indicating 
that the currently diagnosed left shoulder disorder is 
related to service, or a service-connected disability, 
consists of the veteran's own statements.  As a lay person 
the veteran is competent to provide evidence of observable 
symptoms.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
He is not competent, however, to relate a disorder to a given 
cause.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
His statements are not probative, therefore, of a nexus 
between the currently diagnosed left shoulder disorder and a 
disease or injury incurred in service, or a service-connected 
disability.

In summary, the probative evidence of record indicates that 
the veteran did not incur a left shoulder injury while in 
service.  In addition, the probative evidence indicates that 
the left shoulder disorder is not related to the service-
connected left hand disability.  For these reasons the Board 
finds that the criteria for a grant of service connection are 
not met, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
left shoulder disorder.

Increased Rating for the Residuals of a Fracture of a Bone in 
the Left Hand

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities are considered groups of 
minor joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5215 for limitation of motion of the wrist 
provides a maximum 10 percent rating if dorsiflexion is 
limited to less than 15 degrees, or if palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a.

Diagnostic Code 5228, which pertains to limitation of motion 
of the thumb, provides a 20 percent rating if there is a gap 
of more than two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
10 percent rating applies if the gap is from one to two 
inches, and the disability is non-compensable if the gap is 
less than one inch.  38 C.F.R. § 4.71a.

Analysis

VA medical examinations disclosed that the left hand 
disability is manifested by degenerative arthritis in the 
first carpal-metacarpal joint, complaints of pain with use, 
tenderness over the first carpal-metacarpal joint, minor 
swelling, full range of motion of the thumb, and range of 
motion in the wrist of 84 degrees of flexion and 50 degrees 
of extension.  The veteran is able to fully close the left 
hand and pinch the fingers, and has intact functioning of the 
left hand with good grip strength.

The Board notes that since service connection was established 
effective in November 1982, the left hand disability has been 
rated under Diagnostic Code 5215 for limitation of motion of 
the wrist.  Under that diagnostic code, the 10 percent rating 
that is currently assigned is the maximum rating available.  
Consideration of that diagnostic code cannot, therefore, 
result in a higher rating.

Pursuant to Diagnostic Code 5228, a 20 percent rating would 
apply if there is a gap of more than two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  The medical evidence discloses that the 
veteran is able to fully pinch and grip with the left hand, 
with no gap between the thumb and fingers.  Consideration of 
the rating criteria for Diagnostic Code 5228 does not, 
therefore, result in a higher rating.

The Board notes that, pursuant to Diagnostic Codes 5214 and 
5224, a higher rating could apply if the evidence showed 
ankylosis in the wrist or the thumb.  None of the medical 
evidence indicates that either joint is ankylosed.  Those 
diagnostic codes are not applicable, therefore, in rating the 
veteran's left hand disability.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the veteran experiences pain and swelling in the 
hand with use.  Consideration of the functional limitations 
due to pain cannot result in a higher rating under Diagnostic 
Code 5215, because the 10 percent rating currently assigned 
is the maximum rating available under that diagnostic code.  
See Spencer v. West, 13 Vet. App. 376, 382 (2000).  Pursuant 
to Diagnostic Code 5228, a 10 percent rating is applicable if 
there is a gap of one to two inches between the thumb and 
fingers in opposition.  The medical evidence shows no gap 
between the thumb and fingers.  In the absence of compensable 
limitation of motion in the joints of the thumb, the Board 
finds that the functional limitations in the left hand are 
adequately compensated by the 10 percent rating that has been 
assigned.  The Board finds, therefore, that the criteria for 
a rating in excess of 10 percent for the residuals of a 
fracture of a bone in the left hand are not met.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2003).  The evidence does not show that the veteran's 
service connected left hand disability has resulted in any 
hospitalizations.  Although the veteran reported having 
difficulty performing his work in automobile body repair due 
to pain in the hand, and a VA physician found in August 1998 
that the veteran would benefit from retraining due to the 
pain, the evidence does not show that the left hand 
disability has caused marked interference with employment.  
In other words, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating is not appropriate.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).  For these reasons the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a fracture of a bone in the 
left hand.


ORDER

The claim of entitlement to service connection for a left 
shoulder disorder is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a fracture of a bone in the 
left hand is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



